ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Sanford Federal, Inc.                         ) ASBCA No. 63285
                                              )
Under Contract No. W911SD-22-P-0048           )

APPEARANCE FOR THE APPELLANT:                    Andrew Gillman, Esq.
                                                  Whitcomb, Selinsky, PC
                                                  Denver, CO

APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                  Army Chief Trial Attorney
                                                 MAJ Chris C. Walton, JA
                                                 Michael McDermott, Esq.
                                                  Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 15, 2022



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true
copy of the Order of Dismissal of the Armed Services Board of Contract Appeals in
ASBCA No. 63285, Appeal of Sanford Federal, Inc., rendered in conformance with the
Board’s Charter.

      Dated: August 15, 2022



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals